         Case 2:19-cv-08788-PA-JPR Document 4 Filed 10/13/19 Page 1 of 2 Page ID #:12

AO 440 (Rev. 12/09) Summons in a Civil Action


                                            UNITED STATES DISTRICT COURT
                                                                                     for the
                                                                  Central District of
                                                              __________           of California
                                                                                      __________

                         BRIAN WHITAKER
                                                                                         )
                                                                                         )
                                  Plaintiff
                                                                                         )
                                      v.                                                 )        Civil Action No.
  Sunset Blvd Property Investments LLC, a California Limited Liability Company;          )
                        Rogelio Espinoza; and Does 1-10
                                                                                         )
                                 Defendant
                                                                                         )


                                                              SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)             Sunset Blvd Property Investments LLC, a California Limited Liability Company
                                               c/o Ellie Hourizadeh
                                                MCDERMOTT WILL & EMERY LLP
                                               2049 Century Park East Ste 3800
                                               Los Angeles CA 90067

                                               Rogelio Espinoza
                                               Mariela's Taco #2
                                               2501 Sunset Blvd F Los Angeles, CA 90026 Or
                                               1042 Fortune Way Los Angeles, CA 90042-1527



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Russell Handy, Esq., SBN 195058
                                               8033 Linda Vista Road, Suite 200
                                               San Diego, CA 92111
                                               Phone: (858) 375-7385; (888) 422-5191 fax



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                        CLERK OF COURT


Date:
                                                                                                                        Signature of Clerk or Deputy Clerk
          Case 2:19-cv-08788-PA-JPR Document 4 Filed 10/13/19 Page 2 of 2 Page ID #:13
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
